 Case 3:19-cv-01052-NJR Document 15 Filed 02/06/20 Page 1 of 2 Page ID #40



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOSHUA COMPTON,

                         Plaintiff,
                                              Case No.     19-CV-1052-NJR
 vs.

 THE CBE GROUP, INC.,

                         Defendants.



              ORDER ADOPTING JOINT REPORT AND
          PROPOSED SCHEDULING AND DISCOVERY ORDER

ROSENSTENGEL, Chief Judge:

       Having reviewed the Joint Report of the Parties and finding that the parties have

complied with the requirements of Federal Rule of Civil Procedure 26(f) and SDIL-LR

16.2(a), the Court approves and enters the same.

       Depositions upon oral examination, interrogatories, requests for documents, and

answers and responses thereto shall not be filed unless on order of the Court. Disclosures

or discovery under Federal Rule of Civil Procedure 26(a) are to be filed with the Court

only to the extent required by the final pretrial order, other Court order, or if a dispute

arises over the disclosure or discovery and the matter has been set for briefing.

       The parties should note that they may, pursuant to Federal Rule of Civil Procedure

29, modify discovery dates set in the Joint Report by written stipulation, except that they

may not modify a date if such modification would impact the deadline for the completion

of all discovery, the deadline for filing dispositive motions, or the date of any court

                                       Page 1 of 2
 Case 3:19-cv-01052-NJR Document 15 Filed 02/06/20 Page 2 of 2 Page ID #41



appearance.

       As previously ordered, the Final Pretrial Conference is set for October 21, 2020 at

9:30 AM and Presumptive Jury Trial Month is set for November 2020 before Chief U.S.

District Judge Nancy J. Rosenstengel in East St. Louis, Illinois.

       IT IS SO ORDERED.

       DATED: February 6, 2020

                                                 s/ Nancy J. Rosenstengel
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                        Page 2 of 2
